Citation Nr: 0201483	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  94-23 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for peptic ulcer 
disease, currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than January 27, 
1988, for assignment of a 10 percent disability rating for 
peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from January 1963 to January 
1965, and from February 1965 to April 1968.

This appeal arises from a June 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which assigned a 10 percent 
disability rating for service-connected peptic ulcer disease 
effective from January 27, 1988.  In July 1989, the veteran 
submitted a notice of disagreement to the disability rating 
and to the effective date for that rating.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

The veteran testified before the undersigned member of the 
Board in November 1996; a transcript of that hearing is 
associated with the claims file.

In January 1997, the Board remanded the case to the RO for 
additional development, including affording the veteran a VA 
examination.

The Board notes that the veteran claimed unemployability due 
to service-connected disability in January 1976.  At that 
time, service connection for his ulcer had not yet been 
granted.  A claim for a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU) was denied in December 1977 and the veteran did not 
appeal that determination.  In September 1984, the RO granted 
service connection for peptic ulcer disease and in September 
1985, the veteran testified that he had been laid off because 
of his ulcer, which raises a new claim for TDIU.  The 
veteran's complete employment history is not of record; 
however, in November 1996, the veteran testified that he was 
working again.  Under these circumstances, the Board does not 
feel that the veteran has intended to raise the issue of 
entitlement to TDIU in connection with his appeal for a 
higher disability rating.


FINDINGS OF FACT

1.  All evidence and information necessary for disposition of 
the claims has been obtained.

2.  The veteran's ulcer disability is manifested by 
subjective complaints of mild abdominal pain for which he 
takes medications but without evidence of active ulcer 
disease resulting in severe symptoms several times per year 
or continuous moderate symptoms.

3.  A final Board decision of January 21, 1988, denied a 
compensable evaluation for service-connected peptic ulcer 
disease.

4.  In September 1988, the RO received a private medical 
report dated January 27, 1988, indicating that the severity 
of the veteran's peptic ulcer disease had increased.

5.  A Board decision of May 1989 assigned a 10 percent 
disability rating for peptic ulcer disease.  The award was 
made effective on January 27, 1988, in the RO's rating 
decision of June 1989.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
ulcer disease have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp 2001); 38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Code 7305 (2001).

2.  The criteria for an effective date earlier than January 
27, 1998, for a 10 percent evaluation for peptic ulcer 
disease are not met, as that date represents the date of the 
private medical report reflecting that an increase in 
disability had occurred and the veteran's claim for increase 
was received within one year of the date of that medical 
record.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records reflect that he was 
hospitalized in June and August 1965 for epigastric pain and 
given diagnoses of ulcer, stomach ulcer, duodenal ulcer, and 
peptic ulcer.  An August 1965 fluoroscopy study revealed a 
duodenal ulcer with secondary inflammatory changes.

The veteran submitted an application for service connection 
for a stomach ulcer in May 1968.  He underwent a VA 
examination in August 1968 at which time he reported that he 
had no stomach trouble at all.  He reported that he had no 
vomiting, tenderness, or pain.  The veteran did not return 
for a gastrointestinal (GI) X-ray series.  The diagnosis was 
peptic ulcer, not found on current examination.  The 
veteran's claim for service connection for duodenal ulcer was 
denied in an October 1968 RO rating decision.

A September 1969 VA hospital summary shows that an upper 
gastrointestinal (UGI) series was normal.

The veteran underwent a VA examination in November 1973 and 
complained of occasional stomach pain.  GI X-ray studies were 
negative for any abnormality.  The relevant diagnoses were 
malnutrition, history of acute pancreatitis, and history of 
duodenal ulcer.

The veteran's service connection claim was again denied in an 
April 1974 rating decision.  The veteran appealed that 
decision.

In a November 1974 letter to the Social Security 
Administration (SSA), a Dr. Carter reported that the veteran 
was unable to engage in substantial gainful employment due to 
his emotional disability.  The diagnosis was schizophrenia, 
schizoaffective type, with paranoid features.

An August 1975 VA UGI series was within normal limits.  At an 
August 1975 VA examination, the veteran complained of 
abdominal pain and the examiner did find moderate 
periumbilical tenderness.  The examiner diagnosed duodenal 
ulcer, not found on current examination.

In January 1976, the veteran alleged that he was unemployable 
because of his GI condition.

In June 1976, the Board upheld the denial of service 
connection for ulcer disease or any other gastrointestinal 
disorder and also denied entitlement to a permanent and total 
rating for pension purposes.

The claim for service connection for duodenal ulcer was again 
denied in an October 1976 rating decision.  The veteran 
submitted a notice of disagreement in October 1976 and 
submitted an SSA document that notes that the veteran had 
received private medical treatment at Broadway Community 
Hospital for chronic pancreatitis in March 1976.

A November 1976 VA medical report shows that the veteran 
complained of pain and swelling in the abdomen when eating or 
drinking since 1965.  He said that he had been treated for 
ulcers at the Long Beach VA Medical Center.  The veteran 
complained of a difficulty drinking liquids although he drank 
coffee before the examiner and retained it.  He said that he 
had lost 18 pounds in three months.  He stated that when he 
drank or ate over a certain amount he vomited and he 
experienced periumbilical pain when eating or drinking.  His 
bowels were regular.  There was occasional blood in stools.  
Physical examination was unrevealing.  An esophogram and 
upper GI series were essentially negative.  The veteran would 
not take in an adequate amount of barium and the study was 
unsatisfactory as a result.

The RO attempted to locate pertinent treatment reports and 
obtained a record of hospitalization at VA Medical Center 
Long Beach from January 1977 to February 1977 for 
schizophrenia, simple type.  During his stay, the veteran 
insisted that he was there for treatment for his ulcer.  
Physical examination did not reveal any melena or epigastric 
tenderness.  The veteran was given supportive psychotherapy, 
Mylanta and other drugs, and was deemed competent and thought 
to be able to return to work in approximately six months.

During a September 1977 VA examination, the veteran reported 
abdominal pain and episodes of nausea and vomiting; however, 
the examiner found only general mild tenderness in the 
abdomen.  A UGI X-ray was not definitive because of food in 
the stomach.

The RO notified the veteran in a December 1977 letter that 
claims for unemployability due to service-connected 
disability, for non-service-connected pension, and service 
connection for a skin condition were denied.

In a March 1979 decision, the RO again denied pension and 
denied service connection for a knee condition.  The veteran 
submitted a notice of disagreement to the pension issue in 
May 1979.

The veteran underwent a VA examination in September 1979.  
The report notes that he went to the emergency room and 
reported that he had been vomiting daily for months.  During 
the examination, he reported abdominal tenderness, vomiting 
and spitting up blood for three days.  The examiner noted 
that a hemocult was slightly positive.  The diagnosis was 
normal UGI system.

An April 1980 VA examination report notes that no active 
ulcer was found but there was fairly marked epigastric 
tenderness with much voluntary muscle guarding.  A barium 
swallow study showed an essentially normal UGI tract.  

According to an April 1980 VA mental examination report, the 
veteran stated that upon reporting for his compensation and 
pension examination, he had stomach pain and was taken to the 
emergency room where he reported a bleeding ulcer.  None 
could be found, according to the report.  The report notes 
that the veteran distorted reality to suit his delusions and 
was preoccupied with many somatic delusions that he believed 
were real.  

In March 1982, the RO received a February 1982 private UGI 
study and March 1982 private medical report.  The UGI study 
showed a shallow active ulcer crater and a slight deformity 
of the duodenal bulb probably on the basis of old ulcer 
disease without active duodenal ulcer crater at that time.  
The March 1982 examination report notes complaint of pain, 
vomiting, weakness and hematochezia for four months.  The 
diagnoses included active gastric ulcer and acute peptic 
ulcer disease.

The RO denied service connection for a stomach disorder and 
history of ulcer disease in a December 1982 rating decision.  
The veteran appealed the denial of the claim.  Following a 
July 1984 Board remand, in September 1984, the RO granted 
service connection for peptic ulcer disease, assigned a 
noncompensable disability rating, and notified the veteran 
that his appeal had been canceled.

In February 1985, the veteran's representative submitted a 
medical report from Bruce Bailey, M.D., which reflects that 
the veteran had been seen on October 23, 1984, on a one-time 
basis.  The diagnoses included duodenal ulcer disease by 
history, rule-out alcoholic liver disease, low back syndrome, 
and rule out psychosis.  The veteran was taking Tagamet and 
Mylanta.  

The veteran underwent a VA examination in February 1985.  
According to the examiner, the veteran reported past episodes 
of bleeding ulcer due to which he lost a job in 1969.  The 
examiner noted that the last episode of bleeding was in 1980 
and that currently there was tenderness in the epigastrium 
and left side of the abdomen.  The diagnoses were peptic 
ulcer and gastric ulcer.  A barium swallow study noted normal 
swallowing and normal esophageal peristalsis with no evidence 
of hiatal hernia.  The stomach and duodenum appeared normal 
and no definite ulcer was seen.  The veteran insisted that he 
had frequent ulcer pain.  The examiner suggested endoscopy 
but it was not performed.

In September 1985, the veteran testified that he had been 
laid off in 1969 due to his ulcer.  He added that he had been 
hospitalized at a VA hospital in Long Beach, California, in 
August 1985 at which time a doctor had told him that he might 
not be able to find a new job because of his ulcer.  He 
testified that his ulcer hurt daily and prevented him from 
sleeping.  He testified that he received mental health 
treatment at Martin Luther King and other treatment at 
Broadway Hospital and at the Mental Health Center at Compton, 
California.  He said he took Mylanta and received injections 
at Compton and at Martin Luther King.

The RO received a Long Beach, California, VA Medical Center 
report that reflects an August 1985 hospitalization for 
possible delusional behavior.  The veteran was discharged 
after eight days but it was felt that he had strong delusions 
concerning his peptic ulcer.  His insight and judgment were 
felt to be extremely poor and he was considered not competent 
for VA purposes at the time of discharge.  

In a September 1985 rating decision, the RO continued a 
noncompensable rating and determined that the veteran was 
eligible for pension based on unemployability due to non-
service-connected disability.  In November 1985, the veteran 
indicated continued disagreement with the decision.  In 
November 1986, the Board denied the veteran's appeal for a 
compensable rating for a peptic ulcer.

In December 1986, the RO received records from the veteran's 
former employer, General Motors Corporation (GM).  According 
to a GM document dated September 25, 1969, and signed by the 
veteran, he resigned from employment citing "personal 
reason."  Also submitted was a VA record sent to GM 
reflecting that the veteran had been hospitalized from 
September 1, 1969, to September 15, 1969, for a bleeding 
ulcer and that he could resume employment on September 16, 
1969.

In a statement dated in December 1986, the veteran claimed 
that he did not quit his job but had been dismissed because 
of his ulcer and that no one since that time would hire him.

In a March 1987 rating decision, the RO continued a 
noncompensable rating.  The veteran submitted a notice of 
disagreement in April 1987.  

In a final decision dated January 21, 1988, the Board denied 
the veteran's appeal for a compensable rating for peptic 
ulcer.

In March 1988, the veteran submitted a claim for service 
connection for a left knee disability and submitted a private 
medical report from St. Francis Medical Center for an upper 
GI series performed on January 27, 1988.  The report notes 
inter alia that a radiograph showed a small punctate area of 
ulceration within the central portion of the duodenal bulb 
with radiating folds.  The diagnosis was small duodenal 
ulcer.

In April 1988, the RO received Long Beach VA Medical Center 
treatment reports that reflect treatment for schizophrenia 
during January and February 1988.  

In an April 1988 rating decision, the RO continued a 
noncompensable rating for peptic ulcer disease.  The veteran 
was notified of the decision in May 1988 and in July 1988, 
the veteran submitted a notice of disagreement.  

In September 1988, the veteran submitted a VA Form 9, and re-
submitted the medical report dated January 27, 1988, from St. 
Francis Medical Center.

A November 1988 VA examination report notes that the veteran 
reported bleeding ulcers, gastric ulcers, duodenal ulcers, 
and stomach pains.  The examiner reported that the abdomen 
was soft and flat with no palpable masses or other areas of 
tenderness.  The diagnosis was minimal deformity of the 
duodenal bulb and no active ulcer disease.  A November 1988 
VA barium swallow study showed minimal deformity of the 
duodenal bulb without evidence of active ulcer disease.

In a May 1989 decision, the Board granted a 10 percent 
disability rating based on private and VA evidence of 
deformity and small duodenal ulcer.  In a June 1989 rating 
decision, the RO assigned a 10 percent rating under 
Diagnostic Code 7305 , effective January 27, 1988, on the 
basis of the date of the private medical report.

In July 1989, the veteran submitted a statement of 
disagreement with the June 1989 RO rating decision.  He 
requested an effective date in 1969 for the 10 percent 
disability rating on the basis that he had at least six or 
more recurrences per year since that time.  

In July 1991, the veteran submitted private medical records 
from St. Francis Medical Center that are duplicates of 
earlier received reports.  He requested an 80 percent 
disability rating.  In July 1991, he also submitted private 
medical records from William Sibley, M.D., which reflect 
treatment for the lumbar spine and prescriptions for Tagamet, 
Empirin, and Ativan.  An additional letter from Dr. Sibley 
dated in January 1992 confirms those medications and also 
notes that the veteran was being treated for duodenal ulcer.

In April 1992, the veteran reported that he had at least two 
or three occurrences of peptic ulcer disease per year and 
felt that he met the requirements for a higher disability 
rating.  

The veteran underwent a VA intestine examination in May 1992.  
The examiner noted that the veteran reported bleeding 
duodenal and gastric ulcers in the past and that in 1988 an 
upper GI series showed minimal deformity of the duodenal bulb 
with no evidence of ulcer at that time.  During the 
examination the veteran further reported that he had pain all 
the time and took Mylanta and Tagamet almost everyday, 
although the examiner noted that no VA physician had 
prescribed those drugs.  The veteran denied any weight loss 
and he weighed about 181 pounds, which was a gain of 29 
pounds since 1987.  He also denied history of nausea, 
vomiting, diarrhea, constipation, or melena.  The examiner 
noted that the abdomen was soft and non-tender.  There was no 
rigidity or guarding.  The liver and spleen were not 
palpable.  Other findings were normal.  The impressions were: 
history of peptic ulcer disease, duodenal and gastric, with 
no active ulcers as of 1988 and upper GI series, although the 
veteran is still symptomatic by history; no weight loss and 
no symptoms at present; and, history of paranoid 
schizophrenia, currently not on any medication. 

In a June 1992 rating decision the RO denied an increased 
rating for peptic ulcer disease.  In May 1994, the RO issued 
a statement of the case discussing the propriety of the 10 
percent disability rating and the effective date.  
Subsequently, in May 1994, the veteran reported that he had 
ulcer symptoms for at least 25 days in two months and felt 
that he met the criteria for a 40 percent disability rating.

In November 1996, the veteran testified before the 
undersigned member of the Board that he felt that he met the 
requirements for an 80 percent rating.  He testified that his 
abdominal pain came and went and varied in intensity and that 
his doctor told him that it was related to stomach acid.  He 
testified that he took Mylanta and another remedy about every 
four-to-six hours.  He said that he currently worked for the 
United States Court in Los Angeles.

In January 1997, the Board remanded the case to the RO for 
additional development. 

In February 1997 and December 1997, the RO wrote the veteran 
asking for any private medical reports and asking him to 
complete the attached VA Form 21-22, Authorization for 
Release of Information.  In November 1997, the veteran asked 
about his claim, stating that he had not heard from the RO 
since the Board remand.  In June 1998, the RO again wrote the 
veteran asking him for any private medical records.

In June 1998, the veteran supplied medical reports from St. 
Francis Medical Center.  These reports, dated from 1988 to 
1994, reflect treatment at various times and prescriptions 
for Mylanta and Tagamet.  Ulcer and epigastric pains are also 
noted at various times.  

In September 1998, the veteran underwent a VA examination.  
The examiner recited relevant information from the claims 
file and noted that there was no information concerning 
Helicobacter pylori, nor was there an endoscopy report of 
record.  The veteran complained of on-and-off abdominal pain, 
but distinctly denied nausea, vomiting, hematemesis, melena, 
bright blood in stools, shortness of breath, or chest pain.  
He took Naprosyn and Tylenol for arthritis and Tagamet for 
ulcer.  He located his abdominal pain in the epigastric area.  
He said that the pain sometimes radiated to his back and that 
he also had a small umbilical hernia.  He denied liver or 
pancreatic problems.  The examiner noted that he weighed 167 
pounds and previously had weighed 180 pounds.  The examiner 
also noted psychiatric problems and spondylolisthesis.  The 
examiner noted mild tenderness in the abdomen but no rigidity 
or rebound.  The diagnosis was abdominal pain.  The examiner 
felt that it would be unlikely that he had a recurrence of 
peptic ulcer disease because most of the time, the life of a 
duodenal ulcer is about 20 years.  If there was evidence of a 
current ulcer, as shown by endoscopy or Helicobacter pylori, 
it could be eradicated in about four weeks.  The examiner 
felt that ulcer disease did not contribute to the veteran's 
long-term disability because of the treatment that was 
currently available.  The examiner recommended 
esophagogastroduodenoscopy and, following that, a biopsy for 
Helicobacter pylori, if indicated.  If Helicobacter pylori 
were shown, the doctor felt that three weeks of treatment 
with Biaxen and Prilosec would eradicate the ulcer.  If the 
ulcer recurred or if complications of ulcer such as 
hemorrhage, perforation, or obstruction were present, then 
the veteran would definitely have a long-term disability.  

The claims file reflects that in July 2000 a notice of VA 
examination scheduled for July 2000 was sent to the veteran 
but that he did not report for the examination.  

In November 2000, the veteran requested information about his 
appeal.  In February 2001, the veteran reported that he did 
not receive notice of the compensation and pension 
examination.  Another note, apparently dated later in 
February 2001 indicates that the veteran had come to the RO 
in person and asked about his July 1998 examination and asked 
about an examination that had been missed.  

In March 2001, the veteran acknowledged that he did not 
report for a VA examination and requested that his appeal be 
sent to the Board.  The RO issued a supplemental statement of 
the case in April 2001.  In May 2001, the veteran reported 
that he had no further information to provide and requested 
that his claim be sent to the Board.  

In a May 2001 memorandum to the veteran's representative, the 
RO noted that the veteran had waived his 60-day period to 
submit additional evidence and requested that his case be 
sent to the Board.  

In October 2001, the veteran's representative stated that all 
aspects of the remand appear to have been satisfied.  

II.  Legal Analysis

The RO has met its duty to inform the veteran and assist in 
the development of these claims under the provisions of 
38 U.S.C.A. § 5103, 5103A (West Supp. 2001).  See also 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
All relevant evidence has been obtained, to the extent 
possible.  

In the Board remand of January 1997, the RO was requested to 
obtain the veteran's available medical records, to include 
identified private treatment records, and a VA compensation 
examination.  The RO contacted the veteran at his reported 
address by letters of February 1997, December 1997, and June 
1998 and requested the appropriate signed release forms or 
the direct submission of the pertinent evidence.  Finally, in 
late June 1998, the veteran responded by submitting copies of 
his private medical treatment records.  

A VA examination was performed in July 1998.  The examiner 
clearly indicated that he was aware of the veteran's 
pertinent medical history, performed a physical examination 
of the veteran, and arrived at a diagnosis and opinion on the 
severity of the peptic ulcer disorder.  Therefore, this 
examination is adequate for rating purposes.  The examiner 
recommended an esophagogastroduodenoscopy with biopsy to 
absolutely determine the reoccurrence of an ulcer and the 
presence of H-pylori.  The veteran was contacted at his 
reported address in July 2000.  The veteran did not report 
for a VA endoscopy and alleged that he did not receive any 
notice of the examination; however in March 2001 he requested 
that the claims be transferred to the Board for a decision on 
the evidence of record, without undergoing any additional 
medical procedure.  It appears that the veteran has thus 
declined to undergo the additionally recommended procedure.  
See 38 C.F.R. § 3.655 (2001).  As such, the Board will 
evaluate his rating claim based on the medical evidence of 
record, which is sufficient in that it includes findings and 
diagnoses relevant to the rating criteria found in VA's 
Schedule for Rating Disabilities (Schedule).

The Board thus finds that the above development fully 
complies with its remand instructions of January 1997.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims by virtue of statements of the case 
and supplemental statements of the case.  The veteran and his 
representative were afforded a Board hearing in November 1996 
and the transcript is of record.  The record is clear that 
the RO has made substantial attempts to assist the veteran in 
this case that are in compliance with these provisions.  
Based on these facts, the Board determines that no reasonable 
possibility exists that further assistance would aid in the 
substantiation of the issues decided below.  See 38 U.S.C.A. 
§ 5103A.  In addition, as the veteran and his representative 
have been provided with the opportunity to present evidence 
and arguments on his behalf and availed themselves of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

A.  Increased Rating

In general, disability evaluations are assigned by applying 
VA's Schedule that represents, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  VA regulations require that a disability 
be viewed in relation to its whole recorded history.  
38 C.F.R. § 4.41 (2001).  However, where an increase in a 
service-connected disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  Separate diagnostic codes identify 
the evaluations to be assigned to the various disabilities.


A duodenal ulcer is evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.114, Diagnostic Code 7305.  Under 
Diagnostic Code 7305, a 10 percent evaluation is warranted 
for a mild duodenal ulcer with recurring symptoms once or 
twice yearly.  A 20 percent evaluation requires a moderate 
duodenal ulcer with recurring episodes of severe symptoms two 
or three times a year averaging ten days in duration, or with 
continuous moderate manifestations.  A 40 percent evaluation 
requires a moderately severe duodenal ulcer with less than 
severe symptoms, but with impairment of health manifested by 
anemia and weight loss or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  A 60 percent evaluation requires a severe 
duodenal ulcer with pain that is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, and manifestations of anemia and 
weight loss, productive of definite impairment of health.  
38 C.F.R. § 4.114, Code 7305.

During the appeal period, some portions of 38 C.F.R. § 4.114 
were revised; however, Diagnostic Code 7305 remained 
essentially unchanged.  Thus, there is no basis on which to 
do separate analysis of old and new rating criteria.  See 
66 Fed. Reg. 29,488 (May 31, 2001); see also "EFFECTIVE DATE 
NOTE" following 38 C.F.R. § 4.114, Diagnostic Code 7348 
(2001).

The Board recognizes the veteran's complaints of ulcer 
symptoms of a severe nature, occurring more than several 
times per year.  The competent medical evidence of record 
does not, however, support the veteran's contentions.  VA 
examination in November 1988 revealed no abdominal tenderness 
and no evidence of active ulcer disease.  Private records 
dated in July 1991 and January 1992 note only that the 
veteran was being treated for an ulcer and was taking certain 
medications.  Other private records do include note of 
complaints of epigastric pains and treatment with Mylanta and 
Tagamet; however, no specific findings documenting an active 
ulcer are recorded in such records.  Examination in May 1992 
again revealed no evidence of an active ulcer.  The examiner 
specifically considered the veteran's complaints at that time 
yet determined there were no ulcer symptoms at present.  
Finally, the Board emphasizes that the September 1998 VA 
examiner considered the veteran's reported symptom history 
and his medical history.  Examination was positive only for 
mild abdominal tenderness and the examiner specifically 
opined that an active ulcer was unlikely.  The examiner based 
such conclusion on medical principles relevant to the 
duration of an ulcer.  As noted above, that examiner did 
recommend additional testing to determine whether there was a 
recurrent ulcer or complications of an ulcer; however, the 
record indicates that the veteran declines to undergo such 
additional testing.  Furthermore, the VA examiner noted the 
veteran's other medical and psychiatric problems and 
indicated that ulcer disease did not contribute to the 
veteran's long-term disability. 

The competent medical evidence is consistent in showing no 
clinical or diagnostic signs of active ulcer disease during 
the appeal period.  At most, the veteran is shown to 
demonstrate mild abdominal pain at the time of examination.  
He has not demonstrated recurrent episodes of severe ulcer 
symptoms averaging 10 days in duration at least several times 
per year, nor has he demonstrated continuous moderate 
manifestations insomuch as he has repeatedly appeared for 
examination and found to be asymptomatic by competent medical 
professionals.  As such, the veteran's complaints do not more 
nearly approximate the criteria for a 20 percent rating.  
Clearly, the medical evidence shows that the criteria for an 
evaluation above 20 percent have also not been met.  There is 
no evidence of incapacitating episodes or anemia related to 
any ulcer disease, and, to the extent the veteran has 
complained of weight loss, the Board points out that the 
medical evidence in fact shows that the veteran gained 
approximately 29 pounds in the interim between 1987 and 1992 
and has since lost 13 of the gained pounds.  There is no 
medical evidence of continuing or dramatic weight loss and 
the medical evidence shows no malnutrition.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal and the claim is denied.  
38 U.S.C.A. § 5107.

The regulations provide that where the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability, an extra-schedular 
evaluation will be assigned.  38 C.F.R. § 3.321(b) (2001).  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the Director of 
VA's Compensation and Pension Service for consideration.  If 
the matter is not referred, the Board must provide adequate 
reasons and bases for its decision to not refer the claim.  
Colayong v. West 12 Vet. App.  524, 536 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the rating 
assigned herein contemplates some impact on the veteran's 
earning potential; however, the duodenal ulcer disability has 
not been shown to cause such difficulties as marked 
interference with employment or to warrant frequent periods 
of hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  There is no 
evidence of hospitalizations and the 1998 examiner 
specifically indicated ulcer disease did not contribute to 
long-term disability.  In the absence of evidence of such 
factors, the Board is not required to refer this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. 
App. at 227.

B.  Earlier Effective Date

It must be determined whether there is a prior final decision 
on the issue of a disability rating for peptic ulcer disease 
that would limit assigning an effective date earlier than 
January 27, 1988.  In this case, the Board denied a 
compensable rating for peptic ulcer disease in two decisions 
dated in November 1986 and January 1988.  Board decisions 
were not appealable to the United States Court of Appeals for 
Veterans Claims prior to November 18, 1988; however, Board 
decisions issued prior to November 18, 1988, are subject to 
review on motion to revise the decision See 38 C.F.R. 
§ 20.1400-11 (2001).  While the veteran has argued that a 
compensable rating should be assigned from the time that he 
separated from active service, he has not made any specific 
claim of clear and unmistakable error in either the Board's 
November 1986 or January 1988 decision.  See 38 C.F.R. 
§ 20.1404(b); see also Russell v. Principi, 3 Vet. App. 310, 
313 (1992).

The Board notes that the veteran had previously appealed the 
issue of service connection for his ulcer, but in September 
1984 the RO granted service connection, assigned a 
noncompensable rating, and mooted the appeal relevant to the 
denial of service connection.  The Board's decision of 
November 1986 then confirmed the noncompensable rating.  The 
November 1986 Board decision is final.  Likewise, the January 
1988 Board decision that denied a compensable rating for 
peptic ulcer is final.  38 U.S.C. § 4004(b) (1982); 
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001).

Except as otherwise provided, the effective date of an award 
based on a claim for an increased disability rating will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
effective date will be the date of receipt of the claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

As noted earlier, under Diagnostic Code 7305, a 10 percent 
evaluation is warranted for a mild duodenal ulcer with 
recurring symptoms once or twice yearly.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.

In March 1988, the RO received from the veteran a private 
medical report dated January 27, 1988, which shows an 
increase in the severity of the veteran's ulcer, along with a 
statement of disagreement to the 10 percent disability rating 
assigned which the RO found to be a claim for an increased 
rating.  The RO subsequently assigned the earlier of the two 
dates, the date of the medical report in January 1988 rather 
than the date of receipt of the claim in March 1988, as the 
effective date of the increase because the claim was received 
within one year of the date of the medical report showing an 
increase in disability.  

There is no evidence received after the January 21, 1988, 
Board decision that reflects an increase in severity of the 
veteran's peptic ulcer disease any date earlier than January 
27, 1988.  Thus, the Board finds that no earlier date could 
have been chosen by the RO.  The claim for an effective date 
earlier than January 27, 1988, for assignment of a 10 percent 
disability rating is therefore denied.



ORDER

An increased rating for peptic ulcer disease is denied.

An effective date earlier than January 27, 1988, for a 10 
percent rating for peptic ulcer disease is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


